NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CORNELL D.M. JUDGE CORNISH,
P.laintiff-Appellant,

V.

DAVID J. KAPPOS, UNDER SECRETARY OF
COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR OF THE UNI'I`ED STATES PAT-
ENT AND TRADEM_ARK OFFICE, UNITED STATES
PATENT AND TRADEMARK OFFICE, HARRY I.
MOATZ, DIRECTOR, OFFICE OF ENFORCEMENT
AND DISCIPLINE, AND W'ILLIAM J. GRIFFIN,
STAFF ATTORNEY, OFFICE OF ENROLLMENT
ANB DISCIPLINE,
Defendants-Appellees.

2012-1157

Appeal from the United States District Court for the
District of Columbia in case no. 07-CV-1719, Judge Rich-
ard W. Roberts.

ON MOTION

ORDER

CORNISH V. KAPPOS 2

Cornell D.M. Judge Cornish moves to file a response
to Appellees’ filing of April 12, 2012.

On April 12, 2012, Appellees filed an unopposed mo-
tion for an enlargement of time to file their brief. Cornish
acknowledges in the present motion that he agreed to the
enlargement The court granted the enlargement of time
on April 13, 2012.

To the extent Cornish is arguing the merits of his
case, those arguments belong in his brief.

Accordingly,
IT Is ORDERED THAT:

The motion is denied.

Fon THE CoURT

HAY 1 7 2012

/s/ J an Horbaly
Date J an Horbaly

Clerk

ccc Cornell D.M. Judge Cornish F|LEQ

Raymond T. Chen, Esq. 03
523 NAY l 7 '[Ulz
JAN HUHBALY

CLERK